Citation Nr: 1539801	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 28, 2011, and in excess of 70 percent beginning June 28, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence secondary to PTSD.

3. Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to June 28, 2011.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1968 to January 1970. 

This matter is on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles that granted service connection for PTSD; the Veteran disagreed with the rating assigned.  This issue was before the Board in March 2010 when it was remanded for additional development.

This matter is also on appeal from a May 2010 rating decision of the VA RO in Los Angeles that denied service connection for alcohol dependence.

In an August 2015 statement by his representative, the Veteran raised a claim of entitlement to TDIU for the period prior to June 28, 2011. The Veteran was awarded TDIU in an August 2012 rating decision, effective June 28, 2011. TDIU was terminated effective November 20, 2014, as the Veteran was in receipt of a combined schedular rating of 100 percent at that time. Because the TDIU claim has been determined to be inextricably intertwined with the claim of entitlement to service connection for alcohol dependency due to PTSD per the Board's March 2010 remand, the question of entitlement to TDIU prior to June 28, 2011, is before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.

REMAND
PTSD

The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted in April 2006.  In a June 2011 letter, the Veteran's treating psychiatrist stated that he had received ongoing treatment at the West Los Angeles VA Healthcare Center since 2007.  The Board notes that only treatment records dated through 2009 have been associated with the VBMS electronic file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claim on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claim, as they may indicate that his PTSD has undergone an increase in severity since his last VA examination.  As such, a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

Additionally, given the length of time since the last VA examination in 2006, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Alcohol Dependence

The Veteran submitted a claim for service connection for alcohol dependence in May 2007, and has not been afforded a VA examination in conjunction with his appeal.  Although the Veteran underwent a VA psychiatric examination in April 2006, the examination report is inadequate for adjudication purposes.  Specifically, the VA examiner diagnosed alcohol abuse related to PTSD.  However, upon review of the record, the Board notes the VA examiner failed to provide any reasons or bases for the opinion provided.  Specifically, the examiner did not question the Veteran about his alcohol use and did not cite to any prior treatment records which show a diagnosis of alcohol abuse.

For this reason, remand for a clarifying medical opinion is necessary.  The AOJ is reminded that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

TDIU

In May 2007 the Veteran raised a claim of entitlement to TDIU, which was denied in September 2008 because he did not meet the schedular criteria for TDIU. Because the Veteran's claim of entitlement to an increased rating for his service-connected PTSD and his claim of entitlement to service connection for alcohol dependence secondary to PTSD are being remanded, and could impact his claim of entitlement to TDIU prior to June 28, 2011, on a schedular and extraschedular basis, the Board finds that the TDIU claim is inextricably intertwined with the other claims being remanded. See Harris V. Derwinski, 1 Vet.App. 180, 183 (1991). Additionally, the Board finds that in the event that the Veteran is not found to meet the schedular criteria for TDIU prior to June 28, 2011, the RO should adjudicate whether extraschedular consideration of his TDIU claim under 38 C.F.R. § 4.16(b) is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and alcohol dependence.  After acquiring this information and obtaining any necessary authorization, obtain and associate the records of such treatment with the VBMS file.  All development efforts should be in writing and associated with the VBMS file.  See 38 U.S.C.A. § 5103A(b).

Also obtain any outstanding VA medical records dated from 2009, including records from the West Los Angeles VA Healthcare center. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The VBMS should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  All indicated studies should be performed.  All symptoms should be reported and a Global Assessment of Functioning score provided.

In addition, the examiner should answer the following questions:

a. Has alcohol dependence been diagnosed at any point during the appeal period since May 2007?  If the examiner does not believe that the evidence supports a diagnosis of alcohol dependence at any time during the appeal period, such should be stated and explained. 

b. Is it is at least as likely as not (50 percent probability or more) that any alcohol dependence diagnosed since May 2007 was incurred in or aggravated by military service? 

c. Is it is at least as likely as not (50 percent probability or more) that any alcohol dependence diagnosed since May 2007 was at least as likely as not (a 50 percent probability or greater) caused by service-connected PTSD or aggravated a service connected PTSD?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided.  If an opinion cannot be provided without resorting to mere speculation, a complete explanation stating why this is so must be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Adjudicate whether the Veteran is entitled to TDIU on a schedular or extraschedular basis for the period prior to June 28, 2011.  Any development deemed necessary to adjudicate this issue should be accomplished.

4.  Then re-adjudicate the claims.  If the claims are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




